Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 10, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00536-CV
                                   _____________

               LANCE SUMMEY AND FRAN SUMMEY, Appellants

                                          V.

 JOHN RICHARD DUFFY, INDIVIDUALLY AND D/B/A MID-CONTINENTAL
    INSURANCE AGENCY AND FIRST AMERICAN TITLE INSURANCE
                      COMPANY, Appellees


                      On Appeal from the 164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-50554


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed May 21, 2012. On June 18, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.